IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                           )
                                             )
                                             ) ID No. 0909018475 A/B
                                             )
      v.                                     )
                                             )
MICHAEL T. WASHINGTON,                       )
                                             )
            Defendant.                       )
                                             )

                           Submitted: August 26, 2021
                           Decided: November 9, 2021

                          MEMORANDUM OPINION

            Upon Defendant’s Second Motion for Postconviction Relief
                                  DENIED.




Carolyn S. Hake, Esquire, Deputy Attorney General, State of Delaware Department
of Justice, 820 North French Street, Wilmington, DE 19801.

Patrick J. Collins, Esquire, Collins & Associates, 8 East 13th Street Wilmington, DE
19801, Attorney for Defendant.




WHARTON, J.
                              I.    INTRODUCTION

         Michael T. Washington (“Washington”) filed his second Motion for

Postconviction Relief on August 30, 2019, seeking a new trial based on newly

discovered evidence of actual innocence. After considering Washington’s claims,

the Court finds his claims are barred by Delaware Superior Court Rule 61 (“Rule

61”). In particular, it is barred as untimely under Rule 61(i)(1), as a successive

motion under Rule 61(i)(2), and, in part, by procedural default under Rule 61(i)(3).

The evidence he presents fails to satisfy the new evidence of actual innocence

standard of Rule 61 in order to make the bars to relief inapplicable. For the reasons

stated below, Washington’s Motion is DENIED.

                II.   FACTUAL AND PROCEDURAL CONTEXT

         In November, 2010, Washington was convicted by a Superior Court jury of

two counts of each of Manslaughter and Possession of a Firearm During the

Commission of a Felony (“PFDCF”) in the shooting deaths of Leighton Francis and

Amin Guy, and, in a subsequent bench trial, an additional severed count of

Possession of a Firearm by a Person Prohibited (“PFBPP”).1 Washington was

sentenced on February 11, 2011, to eighty-six years of imprisonment at Level V,

suspended after sixty-four years for decreasing levels of supervision.2



1
    Washington v. State, 2011 WL 4908250, at *1 (Del. 2011).
2
    Id.

                                          2
      The facts of this case as summarized by the Delaware Supreme Court in

Washington’s direct appeal, are as follows:

             It appears from the record that Francis and Guy were found shot
      to death on September 1, 2008 (hereinafter “the shooting”) in the front
      seat of a bullet-ridden black Lexus (hereinafter “the vehicle”) in the 500
      block of E. 10th Street. The first police officer to arrive at the scene
      found the vehicle stopped in the middle of traffic, still in gear and
      wedged against another car.

             Detective John Ciritella of the Wilmington Police Department
      (hereinafter “Ciritella”) was assigned to investigate the shooting. As the
      investigation unfolded, Ciritella theorized that the shooting occurred
      from inside the vehicle as it was leaving the 700 block of E. 10th Street
      and that the vehicle continued moving until it came to a stop in the 500
      block.

            Ciritella recovered a significant number of bullets, bullet
      fragments and/or shell casings, from the interior of the vehicle, the 700
      block of E. 10th Street, and the victims' bodies following the medical
      examiner's autopsies. Ciritella did not, however, recover a weapon that
      was used in the shooting.

             At trial, Ciritella testified that initially and for several months
      after the shooting, he could not develop a lead on a suspect. Finally,
      however, in April 2009, Ciritella was advised that an inmate in federal
      custody, Christopher Waterman, was interested in disclosing
      information about the shooting that he had allegedly heard from another
      inmate. The other inmate turned out to be Washington. Similarly, in
      May 2009 and December 2009, Ciritella learned that inmates William
      Coleman and Isaiah Fields also wanted to disclose information that
      another inmate, again Washington, purportedly told each of them about
      the shooting. Ciritella conducted individual one-on-one interviews with
      Waterman, Coleman, and Fields. As a result of those interviews,
      Ciritella learned that between the fall of 2008 and the spring of
      2009, Washington allegedly individually told Waterman, Coleman,
      and Fields at different times that he was either in the vehicle during the
      shooting or that he was the shooter, and that the weapon involved in the
      shooting was a “Mac 10,” which Ciritella knew was a candidate

                                          3
weapon. Ciritella also learned from Waterman, Coleman, and Fields
that the shooting was possibly the result of a botched robbery or a
dispute over a drug deal, and that the gun had discharged unexpectedly
in the vehicle.

       Ciritella learned additional information from Coleman
about Washington's possible involvement in the shooting, namely
that Washington was worried that a resident of the 700 block of E. 10th
Street, April Gardner (“Gardner”), had witnessed the shooting.
Moreover, Fields told Ciritella that he was with Washington in June or
July 2008 at 930 Spruce Street, a drug hangout, when the “Mac
10” Washington was holding suddenly went off and sprayed gunfire.

       As a result of his interview with Fields, Ciritella obtained a
search warrant for 930 Spruce Street and in the ensuing search found a
number of bullet holes in the floor and walls from which he recovered
three bullets. From his interview with Coleman, Ciritella was able to
locate Gardner at her 729 E. 10th Street home. Gardner told Ciritella
that she witnessed the events leading to the shooting on September 1,
2008 from the front steps of her home.

      At trial, Gardner testified that, prior to the shooting, she was
outside sitting on her front steps watching her grandson ride his bicycle
when she observed Washington and another male—later identified as
Guy—walking down 10th Street. Gardner told the jury that she
knew Washington because he had grown up in the neighborhood and
had gone to school with her children.

       Gardner testified that she observed Washington and his
companion approach another man who was sitting in the driver's seat
of a vehicle that was parked directly in front of her house. According
to Gardner, after the three men conversed briefly, Guy got into the right
front passenger seat of the vehicle and Washington got into the right
rear passenger seat.

      Gardner testified that moments after the two men entered the
vehicle the vehicle's windows “erupted.” Shocked by the explosion,
Gardner said, she immediately “grabbed [her] grandson” and ran to her
daughter's house around the corner on Bennett Street where she
remained for several hours before returning home. Gardner testified

                                   4
         that as she ran from the scene, she could feel shards of glass getting
         caught in her hair, and that she had “glass all in [her] hair” when she
         reached her daughter's house. Gardner further testified
         that Washington came to her home later that evening “to apologize,”
         but that she refused to speak to him.

                At trial, the State's ballistics expert, Delaware State Police
         Firearms Examiner Carl Rone (hereinafter “Rone”), opined that the
         strafing of the vehicle's interior was the result of a semi-automatic or
         automatic weapon discharging more than thirty rounds inside the
         vehicle from the area of the right rear passenger seat. Rone further
         opined that the sixteen bullets and thirty spent shell casings he
         examined, which were recovered from the vehicle, the victims' bodies,
         and 930 Spruce Street, all came from the same semi-automatic or
         automatic weapon.

               Washington testified at trial that he visited “Miss April” later in
         the evening on September 1, 2008, because he was sorry to hear that
         Leighton [sic] and Francis had been shot in front of her house, and that
         she had witnessed the shooting. Washington also testified that, a few
         days prior to the shooting, he had a conversation with Leighton and
         Guy, while in the vehicle, about a gun his cousin wanted to sell.
         According to Washington, the gun he was helping his cousin sell
         “hold[s] 30 rounds” and was “the same gun that went off in the house
         [on] 930 Spruce Street.” Washington denied any involvement in the
         shooting, however, and he testified that at the time of the shooting he
         was “cooking up some drugs” at 930 Spruce Street.3

         Washington appealed his convictions to the Delaware Supreme Court. He

raised two issues on appeal: (1) the prosecutor committed misconduct when she

referred to a cell phone call during her opening statement, and (2) the State’s ballistic

expert testified at trial, contrary to his report, that bullet fragments recovered in the




3
    Id., at *1-3.

                                            5
700 block of E. 10th Street “matched” those recovered from the victim’s bodies.4

The Delaware Supreme Court affirmed Washington’s convictions.5

      On March 7, 2012, Washington filed a timely pro se motion for postconviction

relief pursuant to Rule 61.6 Later, Washington filed an Amended Motion for

Postconviction Relief on August 7, 2012.7 Then, on February 25, 2013, Washington

filed a Motion for Appointment of Counsel.8 After supplementation of the record

by trial counsel, appointment of postconviction counsel, the State’s response, and

postconviction counsel’s motion to withdraw, Washington filed amendments to his

pro se motion for postconviction relief in March 2016.9 Ultimately, Washington’s

postconviction relief motion was denied by the Superior Court.10 The Supreme

Court affirmed that decision.11

      On May 24, 2017, Washington filed a timely petition for federal habeas

relief.12 In April of 2019, Washington moved to stay the federal proceedings to

“argue the newly discovered evidence in the Superior Court in order to properly




4
  Id., at *3-4.
5
  Id.
6
  D.I. 64.
7
  D.I. 77.
8
  D.I. 95.
9
  D.I. 139.
10
   State v. Washington, 2016 WL 6248462 (Del. Super. 2016).
11
   Washington v. State, 2017 WL 1573119 (Del. 2017).
12
   State’s Resp. to Def.’s Second Mot. for Postconviction Relief, at 4, D. I. 182.

                                          6
exhaust his remedies and avoid any procedural issue[s]… in this district court.”13

The District Court granted his motion and stayed the matter.14 On August 30, 2019,

Washington filed his second pro se Motion for Postconviction Relief and a Motion

for Appointment of Counsel.15 On September 9, 2019, the Court directed the

appointment of counsel.16 Then, through counsel, Washington filed an amended

second motion on April 28, 2020.17 The State filed its Response on March 1, 2021.18

Next, postconviction counsel sought, and was granted a stay for a reply until the

Delaware Supreme Court issued its opinion in Purnell v. State.19 That opinion was

issued on June 17, 2021. Washington filed reply to the State’s response on July 27,

2021.20 The State responded to Washington’s reply on Aug. 26, 2021.21

                    III.   THE PARTIES CONTENTIONS

      Washington contends he is entitled to postconviction relief because newly

discovered evidence creates a strong inference that he is “actually innocent.”

Washington argues three pieces of new evidence exist that undermine confidence in

the result of his trial. First, inmate witness Christopher Waterman (“Waterman”)


13
   Def.’s Second Mot. for Postconviction Relief, at 9, D.I. 173.
14
   Id.
15
   Def.’s Mot. for Postconviction Relief, D.I. 163, 164.
16
   D.I. 165.
17
   Def.’s Second Mot. for Postconviction Relief, D.I. 173.
18
   State’s Resp. to Def.’s Second Mot. for Postconviction Relief, D.I.
19
   254 A.3d 1053 (Del. 2021).
20
   Def.’s Second Mot. For Postconviction Relief Reply to State’s Resp., D.I. 197.
21
   State’s Resp. to Def.’s Reply Brief, D.I. 199.

                                         7
recanted his testimony.22 Second, inmate witness Isaiah Fields (“Fields”) was the

beneficiary of a tacit sentence reduction agreement that was not disclosed to the

defense, resulting in a Brady violation.23 Finally, the State’s expert ballistics

witness, Forensic Firearms Examiner Carl Rone (“Rone”) misled the jury by

misrepresenting his credentials and his identification methods have been shown to

be “subjective and unreliable.”24 The State contends Washington is procedurally

barred from asserting a claim under Rule 61 because: (1) it is untimely; (2) it is a

successive motion; and (3) his claims related to Fields and Rhone were not raised on

direct appeal or in his first postconviction relief motion.25 Additionally, the State

argues that Washington has failed to overcome the bars to relief erected by Rule 61

because his claims are neither newly discovered, nor do they establish actual

innocence.26



                        IV.    STANDARD OF REVIEW

      Delaware Superior Court Rule 61 provides an individual with the ability to

seek postconviction relief.27 The Delaware Supreme Court has held that Delaware



22
   Def.’s Second Mot. for Postconviction Relief, at 12, D.I, 173.
23
   Id.
24
   Id.
25
   State’s Resp. to Def.’s Second Mot. for Postconviction Relief, at 11-15, D.I. 182.
26
   Id., at 9.
27
   Super. Ct. Crim. R. 61.

                                         8
courts should apply the version of Rule 61 at the time a defendant filed his motion

for postconviction relief.28 Washington filed his second Rule 61 motion in August

of 2019. Therefore, Washington’s motion is governed by the version of Rule 61

existing after the substantial amendments to it became effective on June 14, 2014.

      The Court considers a motion under Rule 61 as a matter of discretion.29

Before looking to the exceptions to Rule 61, this Court must first consider and apply

the procedural bars set forth in Rule 61.30 A motion for postconviction relief can be

barred for time limitations, successive motions, procedural default, or former

adjudication.31 A motion exceeds time limitations if it is filed more than one year

after the conviction becomes final, or, if it asserts a retroactively applicable right that

is newly recognized after the judgment of conviction is final, more than one year

after the right was first recognized by the Supreme Court of Delaware or the United

States Supreme Court.32 A second or subsequent motion is considered successive

and therefore barred and subject to summary dismissal unless the movant was

convicted after a trial and “pleads with particularity that new evidence exists that

creates a strong inference that the movant is actually innocent in fact of the acts



28
   Jones v. State, 127 A.3d 397, 1 (Del. 2015).
29
   Durham v. State, 2017 WL 5450746, at *1 (Del. Nov. 13, 2017) (citing Claudio
v. State, 958 A.2d 846, 847 (Del. 2008)).
30
   Id.
31
   Super. Ct. Crim. R. 61(i).
32
   Super. Ct. Crim. R. 61(i)(1).

                                            9
underlying the charges of which he was convicted” or “pleads with particularity a

claim that a new rule of constitutional law, made retroactive to cases on collateral

review by the United States Supreme Court or the Delaware Supreme Court, applies

to the movant's case and renders the conviction ... invalid.”33 Grounds for relief “not

asserted in the proceedings leading to the judgment of conviction” are barred as

procedurally defaulted unless the movant can show “cause for relief” and “prejudice

from [the] violation.”34    Grounds for relief formerly adjudicated in the case,

including “proceedings leading to the judgment of conviction, in an appeal, in a post-

conviction proceeding, or in a federal habeas corpus hearing” are barred.35 The bars

to relief do not apply either to a claim that the court lacked jurisdiction or to a claim

that pleads with particularity that new evidence exists that creates a strong inference

of actual innocence,36

      To prove a claim that newly discovered evidence exists that creates a strong

inference of actual innocence, a petitioner must show “the evidence (a) will probably

change the result if a new trial is granted; (b) was discovered since the trial and could

not have been discovered before by the exercise of due diligence; and (c) is not




33
   Super. Ct. Crim R. 61(i)(2); Super. Ct. Crim. R. 61(d)(2).
34
   Super. Ct. Crim. R. 61(i)(3).
35
   Super. Ct. Crim. R. 61(i)(4).
36
   Super. Ct. Crim. R. 61(i)(5).

                                           10
merely cumulative or impeaching.”37 Satisfying the actual innocence test is a heavy

burden and such claims are rare.38 Furthermore, to prove “[i]nnocence of the ‘acts

underlying the charges’ requires ‘more than innocence of intent; it requires new

evidence that a person other than the petitioner committed the crime.’”39 The

Delaware Supreme Court also held in Purnell that “a body of new evidence that goes

only to the weight or credibility of that which was presented to the jury is almost

never adequate to meet the demanding bar for being granted a new trial.”40

Attacking a witness’s credibility in general will not be sufficient to satisfy the actual

innocence standard.41

                                V.     DISCUSSION

      Washington’s Motion is procedurally barred under Rule 61 because it is

untimely, successive, and raises grounds not asserted previously. He has failed to

overcome these bars because the evidence he has produced is either not newly

discovered, fails to establish actual innocence, or both.




37
   Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).
38
   Purnell v. State, 254 A.3d 1053, 1100 (Del. 2021).
39
   Id. at 1095 (citing State v. Taylor, 2018 WL 3199537, at *7 (Del. Super. Ct. June
28, 2018), aff'd, 206 A.3d 825 (Del. 2019)).
40
   Id. at 1098.
41
   Id.

                                           11
      Establishing actual innocence requires evidence that will probably change the

result if a new trial is granted.42 All three of Washington’s claims of newly

discovered evidence fail to address, and therefore to overcome, highly incriminating

testimony of the eyewitness, April Gardner. Gardner testified that while watching

her grandson ride his bicycle in front of her house, she observed Washington enter

the right rear passenger seat of the vehicle where the shooting took place. 43 She

testified that after Washington entered the vehicle, the windows of the vehicle

erupted, causing her to grab her grandson and run to her daughter’s house nearby

where she remained for several hours.44 After the eruption, Gardner testified to

remembering having “glass all in [her] hair.”45 Moreover, Gardner testified that later

on the same evening Washington came to her home to try “to apologize,” but she

refused to speak with him.

      Gardner’s eyewitness account that Washington was in the car when the

shooting occurred and her testimony that Washington later tried to apologize for the

shooting is strong independent evidence of Washington’s guilt. The evidence

Washington has proffered (Waterman’s recantation, the alleged Brady violation, and




42
   Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).
43
   Washington v. State, 2011 WL 4908250 (Del. 2011).
44
   Id.
45
   Id.

                                         12
Rone’s lack of credibility) has no effect on Gardner’s testimony and, therefore,

would not change the result.

     A. Washington’s Motion is Procedurally Barred.

       Under Rule 61(i)(1) and Rule 61(i)(2), Washington’s Motion is barred

because it is untimely and successive.46 The Delaware Supreme Court issued its

ruling affirming Washington’s conviction on October 14, 2011.47 This second

postconviction relief motion was not filed until August of 2019, almost eight years

after his conviction was final.48 Because Washington’s motion was filed more than

one year after his conviction became final and is his second motion, it is barred.

Further, his claims related to an alleged tacit agreement with Fields and to Rhone’s

qualifications and methodology are barred as not raised previously.

       The State filed its motion to reduce Fields’ sentence based on his substantial

assistance two months after trial, but Washington did not raise this issue in either his

direct appeal or his first postconviction relief motion. Washington has not shown

cause for his failure to raise this claim previously, nor as discussed below, has he

established actual prejudice from the claimed Brady violation.

       Washington did not object to Rone’s credentials or methodology at trial. And,

as with his claimed Brady violation, he did not raise this claim in his direct appeal


46
   Super. Ct. Crim. R. 61(i)(1)-(2).
47
   Washington v. State, 2011 WL 4908250 (Del. 2011).
48
   Def.’s Second Mot. for Postconviction Relief, at 1, D.I. 173.

                                          13
or his first conviction relief motion. The issue was available to him since many of

the cases and materials upon which he relies predate either his direct appeal or the

resolution of his first postconviction relief motion. Again, Washington has failed to

show cause for his failure to raise this issue previously, or as discussed below,

prejudice.

     B. Washington’s Claims Do Not Overcome Rule 61’s Bars to Relief.

       Washington argues he has overcome the procedural defaults in Rule 61

because the evidence he is presenting is “new” and “creates a strong inference that

[he] is actually innocent[.]”49 To prove actual innocence, Washington must satisfy

the heavy burden of showing any newly discovered evidence “(a) will probably

change the result if a new trial is granted; (b) was discovered since the trial and could

not have been discovered before by the exercise of due diligence; and (c) is not

merely cumulative or impeaching.”50 Washington specifically claims: (1) Waterman

recanted his testimony; (2) Fields received a sentence reduction pursuant to an

undisclosed tacit agreement with the State, constituting a Brady violation; and (3)

Rone misled jury by misrepresenting his credentials and using subjective and




49
  Super. Ct. Crim. R. 61(d)(2)(i).
50
  Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).

                                           14
unreliable identification methods.51 The proffered evidence does not satisfy the

actual innocence requirement.

      1. Waterman’s’ Recantation

      Evidence of Waterman’s recantation fails to meet the heavy burden of Rule

61. Washington’s conviction was upheld on direct appeal on October 14, 2011.52

This motion was not filed until August 30, 2019.53 Delaware courts generally view

applications based on a witness’ recantation with suspicion.54       The Delaware

Supreme Court has held also that if recantations were “products of prison

atmosphere [they are] to be received with great caution.”55

      Here, Washington asserts that Waterman’s recantation of his testimony would

“likely” change the outcome of the judgment.56 Waterman signed an affidavit stating

his testimony was false and that Washington never admitted committing the killings

to him.57 Further, Waterman states that he made up this testimony to get a sentence

reduction for his prison term.58 Waterman claims his false testimony was based on

rumors and the conversations of other inmates.59


51
   Def.’s Second Mot. for Postconviction Relief, at 12, D.I. 173.
52
   Washington v. State, 2011 WL 4908250 (Del. 2011).
53
   Taylor v. State, 180 A.3d 41 (Del. 2018).
54
   Blankenship v. State, 447 A.2d 428, 433 (Del. 1982).
55
   Id. at 434 (citing Johnson v. State, 410 A.2d 1014, 1015 (Del. 1980)).
56
   Def’s Second Mot. for Postconviction Relief, at 26, D.I. 173.
57
   Id, at 24 (citing Waterman’s Aff. A252).
58
   Id.
59
   Id.

                                         15
      Waterman’s recantation would not “probably change the result if a new trial

is granted[.]”60 Waterman testified during trial that Washington admitted guilt to

him personally, but in Waterman’s affidavit he states that he heard from other

inmates that Washington committed the crime. Waterman’s recantation must be

viewed with suspicion.61 But even if the Court were to accept it at face value, it does

not provide new evidence that a person other than Washington committed the crime,

nor does it establish that no reasonable jury would have found Washington guilty

beyond a reasonable doubt.        Far from establishing that someone other than

Washington committed the crimes, it shows that Washington was rumored to be the

killer. If Waterman’s affidavit is to be believed, it merely eliminates him as a

witness, but does not challenge the factual accuracy of the rumors. Nor does it

challenge the other independent, significant testimony from Fields and Coleman that

Washington incriminated himself to them.62 Most importantly, it does not challenge

Gardner’s eyewitness testimony that she saw Washington enter the vehicle in which

the Francis and Guy were killed moments before its windows “erupted” and that he




60
   Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).
61
   Blankenship v. State, 447 A.2d 428, 433 (Del. 1982).
62
   Def.’s Second Mot. for Postconviction Relief, at 13-17, D.I. 173.

                                          16
later attempted to “apologize.”63 The recantation merely impeaches Waterman’s

trial testimony and does not constitute new evidence that proves actual innocence.64

      2. Alleged Brady Violation

      Washington does not provide any evidence that an agreement existed between

the State and Fields, tacit or otherwise, at the time of trial. Thus, he has failed to

establish a Brady violation. Furthermore, even if such a tacit agreement existed, it

is insufficient to establish the actual innocence.

      In Brady v. Maryland, the United States Supreme Court held “the suppression

by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective

of the good faith or bad faith of the prosecution.”65 Failure to produce impeachment

or exculpatory evidence that is material to the case can constitute a Brady violation.66

A Brady violation consists of three parts: “(1) evidence exists that is favorable to the

accused, because it is either exculpatory or impeaching; (2) that evidence is

suppressed by the State; and (3) its suppression prejudices the defendant.” 67 A

defendant must show that the State’s nondisclosure created “a reasonable


63
   Id. at 17-18.
64
   Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).
65
   Brady v. Maryland, 373 U.S. 83, 87 (1963).
66
   Wright v. State, 91 A.3d 972, 987 (Del. 2014) (citing Bagley, 473 U.S. 667, 676
(1985)).
67
   Id. at 988 (citing Starling v. State, 882 A.2d 747 (Del. 2005)).

                                           17
probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.”68 Furthermore, reasonable probability of a

different outcome occurs when the evidence presented “undermines confidence in

the outcome of the trial.”69

      Here, Washington asserts that the State did not disclose a tacit sentence

reduction agreement it had with Isaiah Fields.70 Washington contends that the

State’s motion to reduce Fields’ sentence based on his substantial assistance in

prosecuting Washington is evidence that an undisclosed tacit agreement existed at

the time of his trial.71 That motion was filed and granted in January of 2011, two

months after the conclusion of Washington’s trial, but before his sentencing.72

      Washington has presented no real evidence that an agreement between the

State and Fields existed at the time of trial, he merely infers the existence of such an

agreement.    In fact, the prosecutor expressly stated that there was no such

agreement.73 Even if a tacit agreement existed at the time of trial, such an agreement

does not constitute as a Brady violation, because Washington was not prejudiced.

Independent, significant incriminating evidence existed to convict Washington, and



68
   Id.
69
   Id. (citing Bagley, 667 U.S. at 678).
70
   Def.’s Second Mot. for Postconviction Relief, at 12, D.I. 173.
71
   Id., at 27.
72
   Id.
73
   Tr. Oct. 27, 2010, at 10.

                                          18
the alleged tacit agreement constitutes, at best, only theoretical de minimis prejudice

to Washington.     Put differently, this tacit agreement is merely impeachment

evidence and does not create a reasonable probability that a different outcome would

occur, especially in light of testimony from both Gardner and Coleman.74 Further,

it is insufficient to create an inference of actual innocence under to Rule 61(d)(2)(i)

or Purnell.

      3. Carl Rone

      The evidence presented regarding Carl Rone’s credibility and his

methodology does not constitute “new” evidence under Rule 61 and does not create

a strong inference that, if retried, the outcome of a new trial would be different.

Washington asserts that Rone’s credibility is in question because of his 2018 guilty

plea to crimes he committed in 2016 and 2017 and that the Delaware Supreme

Court’s decision in Fowler v. State75 supports his request for a new trial.76

Washington argues Rone’s testimony was critical in determining guilt because Rone

presented evidence tying the gun used at 930 Spruce Street to the gun used in the

homicides.77 Further, Rone misled the jury when he incorrectly represented his

certification with the Association of Firearm and Toolmark Examiners (“AFTE”) at



74
   Wright, 91 A.3d at 988.
75
   194 A.3d 16 (Del. 2018).
76
   Def.’s Second Mot. for Postconviction Relief, at 33-34, D.I. 173.
77
   Id. at 33-34.

                                          19
the time of trial.78 Finally, Washington asserts the methods used by Rone are

unreliable.79

      Washington expends a great deal of energy discussing the fallout from Rone’s

subsequent criminal conduct in cases in which Rone had testified for the State, his

misrepresentation of his credentials, and the deficiencies in his methodology in

making ballistics identifications. But he fails to address the significance of Rone’s

testimony in the context of the defense theory of the case. Rone’s testimony

connecting the firearm used at 930 Spruce Street to the firearm used in the homicide

was not contested by the defense. He was not cross-examined on that connection

and Washington did not argue that the firearm used at 930 Spruce Street was a

different firearm than the one used in the vehicle where the shootings took place.

Specifically, Washington testified at trial that while present at 930 Spruce Street, he

observed Michael Fields with this firearm “looking at it, … playing with it back and

forth and the gun just went off in the floor into the wall[.]”80 Washington further

testified, “next time I seen that gun was the day of the shooting accident.”81

Washington testified that on that date – September 1st – he gave to gun to Kareem

Bay who was interested in buying it.82 Since the ballistics match was not an issue


78
   Id. at 51-52.
79
   Id. at 39.
80
   Tr., Nov. 3, 2010, Michael Washington Direct Examination, at 88.
81
   Id., at 89.
82
   Id., at 92, 94.

                                          20
contested by Washington, Rone’s testimony connecting the firearm used at 930

Spruce to the one used in the homicides was not crucial in determining guilt.

      While Rone’s opinion testimony was not disputed on the issue of whether the

same gun was involved in the shooting at 930 Spruce Street and the homicides, it

was disputed on the issue of whether the gun was an automatic or semi-automatic

firearm. He was cross-examined on that point almost exclusively.83 In summation,

defense counsel framed the dispute this way: “The issue – the issue is, was it

automatic fire or semi-automatic fire.”84 The issue arose because, as defense counsel

put it, “If it’s – if- the State doesn’t want automatic fire, cause automatic fire puts

you in the accident category. This thing took off.”85 Rone had opined that the

weapon was a semi-automatic weapon requiring a separate trigger pull for each shot,

whereas the defense expert said it was automatic fire, requiring only a single trigger

pull.86 The difference reflected the shooter’s state of mind. Thus, a semi-automatic

weapon, requiring 30 separate trigger pulls, indicated intentional first degree

murders. An automatic weapon indicated reckless or criminally negligent killings,

requiring verdicts of manslaughter or criminally negligent homicide. By its verdicts

of manslaughter, the jury rejected the only opinion of Rone’s that Washington



83
   Tr., Nov. 1. 2010, Carl Rone Cross-Examination, at 65-104.
84
   Tr., Nov. 9, 2010, Defense Summation, at 110-111.
85
   Id., at 111.
86
   Id., 111-114, 125                                      .

                                          21
contested. When put in its proper context, Rone’s testimony did not materially

contribute to the jury finding Washington guilty. Washington’s complaints about

Rone do not create a strong inference of actual innocence sufficient to overcome

Rule 61(d)(2)(i)’s procedural bars because they are merely impeachment evidence

on a collateral issue and do not create a strong inference that the outcome probably

would be different if presented to a jury.

         Additionally, Rone’s testimony was not central to Washington’s conviction

because other more significant evidence supported the jury’s verdict. Gardner’s

eyewitness testimony observing Washington enter the vehicle moments before the

shooting and her testimony that Washington later tried to apologize is significant,

independent incriminating evidence of guilt, as is Coleman’s additional

incriminating testimony that Washington killed Francis and Guy.

         Washington claims that he is entitled to a new trial under Fowler v. State.87

However, his case is procedurally and substantively different from Fowler.

Procedurally, Fowler involved a first postconviction relief motion, which did not

require Fowler to establish his actual innocence.88 Substantively, in Fowler, Rone’s

tainted testimony was crucial for a finding of guilt, especially where the State had

not provided the defense with out of court witness statements in violation of its



87
     Fowler v. State, 194 A.3d 16 (Del. 2018).
88
     Id. See also, Purnell v. State, 254 A.3d 1053, 1100 (Del. 2021).

                                             22
Jencks obligations. Here, independent, significant, untainted incriminating evidence

was present for the jury to consider.

      Washington’s case is more akin to Dixon v. State.89 The Delaware Supreme

Court upheld Dixon’s conviction after he filed a second motion for postconviction

relief.90 The Supreme Court distinguished Dixon from Fowler both substantively

and procedurally. In Dixon, the court held “the key evidence the State used to prove

that Dixon was the shooter, other than that offered by Rone, was admissible…”91

Procedurally, both in Dixon and here, the second motions for postconviction relief

require proof of actual innocence.

      Washington’s reliance on Rone’s misrepresentation of his credentials during

trial is insufficient to meet the burden of Rule 61. Rone’s misrepresentation of his

certification with AFTE does not constitute new evidence of actual innocence

because it was available at the time of trial and discoverable with due diligence.

Moreover, the evidence is nothing more than insubstantial impeachment evidence.92

      To the extent that it matters, the attack on Rone’s methodology does not

constitute new evidence of actual innocence under Rule 61.           In his motion,

Washington relies on a 2009 National Academy of Science report to contest Rone’s


89
    Dixon v. State, No. 319, 2020, 2021 WL 3404223, at *1 (Del. Aug. 4, 2021).
90
    Id.
91
   Id.
92
    See, Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d
289, 291 (Del. 2001).

                                         23
methodology. This report was available in 2010 at the time of Washington’s trial

and therefore, does not constitute newly discovered evidence. Washington had the

opportunity to contest the subjective nature of Rone’s analysis at trial but did not. 93

Washington also relies on a 2016 President’s Council of Advisors on Science and

Technology report. While this report was unavailable at trial, it is merely cumulative

impeachment evidence and does not create a strong inference of actual innocence.

It is not reasonable to believe that, had this evidence regarding Rone’s methodology

been presented at trial, the probable result would have been different.

         4. Cumulative Effect

         Apparently shifting gears, Washington concedes in his Reply to the State’s

response that “[a]ny of the claims standing alone would be insufficient to satisfy the

‘daunting burden’ established in Purnell for overcoming the procedural bar based

on actual innocence.”94 The Court agrees, but even cumulatively, the evidence is

insufficient to establish actual innocence under Rule 61. None of Washington’s

claims, individually or cumulatively, point to anyone else as the perpetrator and none

of them undermine the strong incriminating evidence provided by Gardner and




93
     See Dixon v. State, No. 319, 2020, 2021 WL 3404223, at *4 (Del. Aug. 4, 2021).
94
     Def.’s Reply to State’s Response, at 12, D.I 197.

                                          24
Coleman. There is no reason to believe that they would “probably change” the

outcome if presented to a jury.95

                              C.    CONCLUSION

      For the foregoing reasons, Washington’s Motion for Postconviction Relief is

DENIED.


IT IS SO ORDERED.



                                                  /s/ Ferris W. Wharton
                                                   Ferris W. Wharton, J.




95
  Taylor v. State, 180 A.3d 41 (Del. 2018) (citing Downes v. State, 771 A.2d 289,
291 (Del. 2001).

                                        25